Citation Nr: 0908832	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-26 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease, L5-S1.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 2003 to 
August 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

The Veteran's service-connected degenerative disc disease at 
L5-S1 is manifest by flexion to 85 degrees; extension to 10 
degrees; right lateral flexion to 8 degrees; left lateral 
flexion to 15 degrees; and lateral rotation to 30 degrees 
with a combined range of motion value no less than 170 
degrees with no evidence of incapacitating episodes, 
neurological abnormalities, or functional loss.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for service-connected degenerative disc disease, L5-S1 are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a 
(Diagnostic Code 5243) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through an August 2004 notice letter, the 
RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  By a March 2006 notice 
letter, the RO provided the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claim, the claim was properly re-
adjudicated in April 2007, which followed the August 2004 and 
March 2006 notice letters.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376-77 (2006).

The Board also finds that the August 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand for further notification of how to 
substantiate the claim is not necessary.

Additionally, once the Veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. 
§§ 3.103(b)(1), 19.29 (2008); Dingess, 19 Vet. App. at 490-91 
(2006); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  Consequently, a remand for further VCAA notification 
is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Pittsburgh VA Medical Center and Belmont Physical Therapy as 
treatment providers.  Available records from those facilities 
were obtained.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  
Additionally, in January 2005 and March 2007, the Veteran was 
afforded VA examinations, the reports of which are of record.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

II.  Analysis

The Veteran contends that his service-connected degenerative 
disc disease has been more disabling than indicated by the 
assigned 10 percent rating.  He therefore contends that a 
higher rating is warranted.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the Veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Under Diagnostic Code 5243, consideration must be given to 
rating the Veteran's disability under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a (Diagnostic Code 
5243).  Under the general formula, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, a 10 percent rating is warranted where 
there is forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
rating is warranted where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted were there is forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is warranted 
where there is unfavorable ankylosis of the entire 
thoracolumbar spine.  Finally, a 100 percent rating is 
warranted where there is unfavorable ankylosis of the entire 
spine.  

Following the rating criteria, note (1) provides:  evaluate 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.

Note (2) provides:  [with respect to the cervical spine], for 
VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion for the cervical spine is 340 
degrees.  The normal range of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.

Note (3) provides:  in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4) provides:  round each range of motion measurement to 
the nearest five degrees.

Note (5) provides:  for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6) provides:  separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

In January 2005, the Veteran underwent a VA examination in 
connection with this claim.  The examiner noted that the 
Veteran's low back pain is likely related to his degenerative 
disc disease.  The examiner evaluated the Veteran as having:  
flexion to greater than 90 degrees; extension to 15 degrees; 
lateral flexion to 35 degrees; and lateral rotation to 30 
degrees resulting in a combined range of motion of 
170 degrees.  The examiner diagnosed the Veteran with 
degenerative disc disease of L5-S1.

In March 2007, the Veteran again underwent a VA examination 
in connection with this claim.  The examiner noted that the 
Veteran experienced no incapacitating episodes and that he 
was able to perform all activities of normal life.  The 
examiner evaluated the Veteran as having:  flexion to 90 
degrees; extension to 30 degrees; lateral flexion to 30 
degrees; and lateral rotation to 30 degrees resulting in a 
combined range of motion of 180 degrees.  The examiner found 
that the Veteran experienced some pain with lateral rotation 
and that the Veteran's range of motion does not change with 
repetitive movement.  The examiner diagnosed the Veteran with 
mild to moderate discogenic mechanical low back pain 
secondary to mild to moderate lumbar spondylosis/degenerative 
disc disease at L5-S1 and L4-5.

In addition, the Veteran submitted treatment records from 
Belmont Physical Therapy in St. Clairsville, Ohio.  The 
therapist evaluated the Veteran as having:  flexion to 85 
degrees; extension to 10 degrees; right lateral flexion to 8 
degrees; and left lateral flexion to 15 degrees.  (Without a 
measurement of the lateral rotation, a combined range of 
motion value cannot be calculated.)  The therapist diagnosed 
the Veteran with low back pain and concluded that the Veteran 
can improve with physical therapy.

Based on the medical evidence of record, no greater than a 10 
percent rating is warranted.  The Veteran has had limitation 
on his range of motion consisting of no worse than flexion to 
85 degrees; extension to 10 degrees; right lateral flexion to 
8 degrees; left lateral flexion to 15 degrees; and lateral 
rotation to 30 degrees with a combined range of motion value 
no less than 170 degrees.  The medical evidence of record is 
silent as to neurological abnormalities and the March 2007 
examiner noted that the Veteran experienced no incapacitating 
episodes.  No such episodes have ever been documented.  (The 
formula for rating disc syndrome defines incapacitating 
episodes as periods of acute signs and symptoms due to disc 
syndrome that require bed rest prescribed by a physician and 
treatment by a physician.  Such episodes of a total duration 
of at least 2 weeks but less than 4 weeks during a 12-month 
period are required for higher than a 10 percent rating.  
Diagnostic Code 5243.)  In fact, the March 2007 examiner 
found that the Veteran was capable of performing all 
activities of normal life; thus there is no evidence that the 
Veteran experiences a functional loss due to factors not 
considered by the rating criteria.  See 38 C.F.R. § 4.40, 
4.45, 4.59, 4.71a (Diagnostic Codes 5242) (2008).

A higher rating is not warranted because there is no 
evidence:  that the forward flexion of the thoracolumbar 
spine is limited to less than 85 degrees; the combined range 
of motion of the thoracolumbar spine is limited to less than 
170 degrees; that there are muscle spasms, guarding, or 
localized tenderness; that there is abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis; or that there is ankylosis in any part of 
the spine as required under the general formula.  Thus, a 10 
percent rating is appropriate and a higher rating is not 
warranted at any period of the Veteran's claim.  See 
38 C.F.R. § 4.71a (Diagnostic Codes 5242) (2008).

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's degenerative disc 
disease has reflected so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2008).  The symptoms of his disability have been accurately 
reflected by the schedular criteria.  Without sufficient 
evidence reflecting that the Veteran's disability picture is 
not contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

For all the foregoing reasons, the Board finds that the claim 
for a higher initial evaluation for degenerative disc 
disease, L5-S1 must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine; however, because the preponderance of the 
evidence is against the Veteran's claim of service 
connection, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  


ORDER

A higher initial rating for degenerative disc disease, L5-S1 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


